                       Case:19-03329-jwb           Doc #:8 Filed: 08/19/19          Page 1 of 1
Form CTNTC (09/13)
                                          United States Bankruptcy Court
                                           Western District of Michigan
                                               One Division Ave., N.
                                                     Room 200
                                              Grand Rapids, MI 49503


IN RE: Debtor (name used by the debtor in the last 8 years,
including married, maiden, trade, and address):
                                                                      Case Number 19−03329−jwb
        Jeffery Lee Cadarette
        2500 S. Sheridan Drive                                        Chapter 7
        EC Brooks Corr. Facility
        Muskegon, MI 49444                                            Honorable James W. Boyd
        SSN: xxx−xx−7385
                                                      Debtor


                        COURT'S NOTICE REGARDING ENTRY OR FILING

   You are hereby notified that the court acknowledges the filing of Chapter 7 Voluntary Petition (Document
# 1 ) on 8/2/2019 in the above−referenced case.


         Please note the following:
             The case was closed on , therefore, no action will be taken. The document will remain on file
             as evidence of the agreement reached between the parties.

               The Asset Protection Report and Verification of Matrix (along with the Matrix) was(were) due
               on 8/16/19 and is still missing on this case. A Notice of Filing(s) Due was sent to you on or
               around 8/2/19

               A Proposed Order for approval of the Motion was NOT uploaded or attached



         Action to be taken:
             None. This notice is for informational purposes only.
             Please file the missing documents noted above to complete the Court's file.
             Please submit a Proposed Order for approval of the motion by the Judge


Dated: August 19, 2019                                         /S/
                                                               Michelle M. Wilson
                                                               Clerk of Court
